Title: To George Washington from Major General Lafayette, 5–10 January 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


  
    dear General
    Boston 5th[–10] january 1779
  
in my dificult situation, at Such a distance from you, I am oblig’d to take a determination by Myself and this I hope will meet with your approbation—you Remember that in making full allowances for deliberations, the answer from Congress was to Reach me before the 15th of last month, and I have long waïted Since without ever hearing from them—Nay, many gentlemen from philadelphia, where, congress believe I am gone long ago, and do’nt Retain any idea of my being here—tho’ my affairs Call me home, private interests would however induce me to waït for your excellencys letter, for the decision of Congress about that exchange in Case I was taken, and for the last determinations Concerning the plans of the next Campaign.
but I think the importance of the dispatches I am the Bearer off, the uncertainty and improbability of Receiving any others here, the advantage my giving intelligences at versaïlles may be for both nations, the inconvenience of detaining the fine fregatte on board of which I go, and the danger of loosing all the men who desert very fast are So important Reasons, as oblige me not to delay any longer—I the more am of that opinion that Congress having Resolv’d to send about this time three fast Sailing vessels to france, and the Marine Committee having promis’d me to give the dispatches to Such officers as I would Reccommend, it is a very good way of forwarding theyr letters, and sending Such ones as your excellency will be pleas’d to write me—I beg you would Send Copies of them by the Several vessels.
to hear from you, my most Respected friend, will be one of the greatest happiness I may feel—the longer letters you’ll write the more Bless’d with Satisfaction I Schall think myself—I hope you will not Refuse me that pleasure as often as you Can—I hope you will ever preserve that affection which I do Return by the most tenderest Sentiments.
  
  
  
  how happy, My dear General, I would be to Come next Spring, principally as it might yet be propos’d I Need not to Say—Your first letters will let me know what I am to depend upon on that head, and I flatter myself the first from me will Confirm you that I am At liberty and that most certainly I intend to Come next Campaign.
My health is now in the best Situation, and I would not Rembember I ever was Sick, was it not for the Marks of friendship you gave me on that occasion—my good doctor has attended me with his usual Care and tenderness—he will See me on board, and then Return to hd quarters—but the charge of your friend was intrust’d to him till I was on the fregatte—I have met with the most kind hospitality in this city; and drinking water excepted the doctor has done every thing he Could to live happy. he dances, and Sings at the assemblies most charmingly.
the Gentlemen who I hope will go to france have orders to Go to head quarters, and I flatter myself, my dear general, that you will write me by them—I beg you would let the bearer of this Cptne la Coloombe know that I do Reccommend him to your excellency for the Commission of Major.
be So kind, my dear General, as to present my best Respects to your lady, and the gentlemen of your family. I hope you will quietly enjoy the pleasure of being with Mrs Washington, without any disturbance from the ennemy till I join you again; I also hope you will approuve of my Sailing, which indeed was urg’d by necessity after waïting So long.
farewell, my most beloved General, it is not without emotion I tell you this last adieu before So long a Seperation. do’nt forget an absent friend and believe me for ever and ever with the highest Respect and tenderest affection der General Your most obed. Serv. and affectionate friend
  
    lafayette
  
  
    on board of the Alliance 10th january 1779
I oppen again my letter, My dear General, to let you know that I am not yet gone, but if the wind proves fair I Schall Sail to morrow—nothing from philadelphia—nothing from hd quarters—So that every body as well as myself is of opinion that I would be wrong to waït any longer—I hope I am Right and I hope to hear Soon from you—adieu; my dear and for ever belov’d friend, adieu.
  
